—Appeal by the defendant from a judgment of the County Court, Rockland County (Berry, J.), rendered September 24, 1996, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that *470he would receive the sentence which was thereafter actually imposed. Thus, he has no basis to now complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). In any event, we have reviewed the sentence and find that it is not excessive. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.